                                                                                ckëqlo OFPIe. kI,a,nl@7'
                                                                                                       .çour
                                                                                       AT PANMkLE,VA
                                                                                               FILED
                                                                                       @A2 -5 2210
                       IN TIIE UN ITED STA TES D ISTR ICT CO U R T                   JUL       U
                      FO R TH E W E STER N D ISTR ICT O F VIR G INIA                                   ,   CLERK
                                                                                   BY:         *
                                  D AN V ILLE D IVISION                                    D       L

UNITED STATES OF AM ERICA                     )       Crim inalA ction N o.4:06-cr-00018
                                              )
v.                                            )       M EM O R AN D U M O PIN IO N
                                              )
M ICHAEL W ENDELL HAIRSTON,                   )      By:H on.Jacltson L.K iser
     Petitioner.                              )         SeniorUnited StatesDistrictJudge


       M ichaelW endellHairston,a federalinm ate,has filed a m otion ptlrsuantto 28 U.S.C.

j2255,arguingthathisdesignationasacareeroffenderunderUnitedStatesSentencingGuideline
(GçU.S.S.G.'')jj4B1.1and4B1.2,isunlawful.InaJuly 13,2016Order,thiscourtstayedthecase
pending adecisionby theSuprem eCourtinBecklesv.United States,N o.15-8544.Followingthe

SupremeCourt'sdecisioninBeckles,137 S.Ct.886(2d17),thecasewasagain stayedpending
resolution by theUrlited StatesCourtofAppealsfortheFourth Circuitin United Statesv.Brown,

16-7056. Brown,too,now has been decided.l 868 F.3d 297 (4th Cir.2017). Based on those

decisions,ândafterreview ofthecompleterecord,1mustdismissHairston'sj2255motion as
untimely.His supplem entalm otion for reconsideration ofmy intervening order granting him a

reductioninhissentencepursuanttotheFirstStepAct,Pub.L.No.115-015j404,132Stat.5194
(2018),willbegranted.


       Hairston pleaded guilty to lcnowingly and intentionally possessing with the intent to

distribute more than 50 grams ofcrack cocaine,in violation of 21 UTS.C.jj 841(a)(1) and
(b)(1)(A). (P1eaAgree.at1-2 LECF No.31q.) ThePresentence lnvestigation Report((TSR'')

1Brown filed apetition forrehearing and rehearing en bancfollow ingthepaneldecisipn. TheUnited States
CourtofAppealsforthe Fourth Circuitdeniedthe petition on February 26,2018.United Statesv.Brown,
891F.3d l15 (4th Cir.2018).On October15,2018,the United States SupremeCourtdeclinedto grant
certiorari.139S.Ct.14(2018).
    recommended thatHairston be classified as a careeroffenderbecause he had Gtatleasttwo prior

.   felony convictions of eithera crime of violence or a controlled substance offense.'' U .S.S.G.

    j481.1(a). The PSR provided the following convictions,which supported Hairston's career
    offender status:a 1993 Virginia conviction for two counts of selling cocaine,a 1998 Virginia

    conviction for assaulton a policeofficer,and a 2000 Virginia conviction forassaulton apolice

    officer.z (PSR !!35,40,42(ECFNo.501.) BecauseofHairston'scareeroffenderstams,thePSR
    recommended aguidelinerange of262 to 327 months'incarceration. (J#-.! 71.) Isentenced
    Hairston to262months'imprisonment.(Judgmentpg.2,Dec.8,2006 (ECFNo.362.)Hairston
    filed arequestforreconsideration,which wasdenied,and notice ofappealto theFourth Circuit,

    which wasalsodenied. EECF No,46,47,54.) Hairstonalsofileda28U.S.C.j2255petition in
    2013,whichwasdeniedasuntimely.(M em.Op.pg.4,Mar.24,2014(ECFNo.70q.)
           On September8,2015,pursuantto Standing Order2015-5,thiscourtappointedtheFederal

    Public D efenderto represent Hairston w ith regard to any claim that he m ighthave pursuant to

    Jolmson v.United States,135 S.Ct.2551 (2015). ECF 74. Following authorization from the
    Fourth Circuitto filea second orsuccessive j2255motion,defensecounselforHairston filed
    such a m otion,asserting that Hairston should not have been sentenced as a career offender

    follow ing Johnson.

                                                    II.

           Hairston arguesthatheshouldnothavebeen designated asacareeroffenderandchallenges

    theconstimtionalityofU.S.S.G.j 4B1.2(a),which defined aGûcrime ofviolence,''in part,asan

    2The PSR listed the paragraph corresponding to a 1997 Virginia conviction forresisting arrestasone of
    the predicates supporting the careeroffenderdesignation and only one conviction forassaulton a police
    officer.(PSR !I
                  !40,42 (ECF No.502.)ltappearsthatthiswasatypographicalerrorastheresistingarrest
    conviction resulted in a six-month sentence and does notappearto be a felony.Rather,the PSR likely
    intendedto denote paragraph 41,not40,asapredicate.Paragraph 41 relatesto a felony assaulton apolice
    officerthatisdistinctfrom the same charge listed in paragraph 42.
offensethatGçotherwiseinvolvesconductthatpresentsaseriouspotentialriskofphysicalinjmyto
another,''referred toastheçiresidualclause.''Becklesforeclosesthisargument.

       The Supreme Court,in Johnson,had previously stnzck down astmconstitutionally vague,

an identically worded residualclause in theArmed CareerCriminalAct(:W CCA''),a federal
statm e,18U.S.C.j924(e)(2)(B). 135 S.Ct.at2563. Accordingly,the residualclause in the
A CCA can no longer be used to increase a defendant's sentence and applies retroactively on

collateralreview.W elchv.UnitedStates,136S.Ct.1257,1268(2016).However,theSupreme
Court,in Beckles,held thattheresidualclausein the Guidelineswasnotsubjectto a similar
constitm ionalchallengebecausetheGuidelinesm erely Sçguidetheexerciseofacourt'sdiscretion''

and do notççfix the pennissible range of sentences''thata defendantfaces. 137 S.Ct.at 895.

Accordingly,Hairston'smotion isuntim ely and mustbe dismissed.Accord Browns868 F.3d at

301-03.
      , Lloyd v.U nited States,N o. 5:11-cr-41-1H , 5:16-cv-618-H , 2019 R       166545, at *1

(E.D.N.C.Jan.8,2019);United Statesv.Osbey,No.7:07-711-TM C,2018W L 1748274,at*2
(D.S.C.Jan.25,2018)..
       Hairston,in a supplementalbriet arguesthateven though hewassentenced asa career
offendertmderthe advisory guideline schem e,ttcourts in the Fotu'th Circuitand elsewhere still

kept the United States Sentencing Guidelines effectively m andatory, and applied them as

effectivelymandatoryinpetitioner'scase.''(j2255Supp.M ot.at2EECFNo.892.)Accordingly,
Hairston assertsthatBecklesisnotcontrollingbecausehiscareeroffenderstatustmderthenewly

advisory guideline regim e m ore closely resem blesan arm ed careercrim inaldesignation underthe

A CCA . This argllm entistm availing.

       I sentenced H airston on D ecem ber 7,2006,alm osttw o years afterthe Suprem e Court,in

UnitedStatesv.Booker,543U.S.220 (2005),heldthattheUnited StatesSentencing Guidelines


                                              -   3-
were advisory rather than m andatol'y. In sentencing Hairston,I applied the extant-advisory

Guidelinesand sentencedhim to262 m onths,awithin-Guidelinessentence. 1didnotconsiderthe

Guidelinesm andatory atthattim e and did notapply them assuch.A s aresult,H airston'sassertion

thatIfailedtoconform to Booker'sholding andthatthedegreeofmy adherencetoBookershould

som ehow be parsed overtim e,istm supportable.

       Hairstonhasnotshownthatheiseligibleforrelief.Accordingly,hisj2255petitionmust
bedismissed.See28U.S.C.j2255/)(providingthatforadefendanttoobtainreliefoncollateral
review,hemustprove:(1)thathissentencewasGtimposedinviolationoftheConstitution orlaws
oftheUnited Statesi''(2)thatTfthecouz'twaswithoutjurisdictionto imposesuch asentencei''or
(3)thattithesentencewasinexcessofthemaximtunauthorizedbylaw,orisotherwisesubjectto
collateralattack'').
                                             111.

       In 2018,Congresspassed and thePresidentsigned into 1aw theFirstStep Act,Pub.L.No.

115-391,132 Stat.5194 (2018),which sought,amongotherthings,to apply thebenefitsofthe
FairSentencingActof2010,Pub.L.No.111-220,124 Stat.2372 (2010),retroactively.Pursuant
to a recom m endation from the United States Probation O ffice,I granted H airston a tw o-point

reduction in his offense leveland decreased histerm ofimprisonm entfrom 262 m onthsto 188

months.Henow asksforfurtherreliellrecognizingthathisj2255motion isforeclosedby law.
(SeeM ot.ToReconsiderLengthofSentence!(3,Feb.28,2019 EECF No.119q.)
       H airston contends that,ifhew ere notconsidered a careeroffender,hisguidelinessentence

would be70-87m onthsasopposed tothe 188-235m onths.Healso maintainsthathisdesignation

asacareeroffenderwasin enor,saying thattwo ofthethreepredicateoffensesidentified in his




                                             -   4-
Presentence Reportno longer3or never qualitied4 as predicate offenses.This,he contends,in

addition to llisadvancing age (61)and health problems,vitiatesin favorofa sentence oftime
served.s

       I nm persuaded, based on Hairston's advancing age, deteriorating health, and other

equitableconsiderations,thata sentenceoftim eserved iswarranted.Hisageandhealth,wllilenot

grotmdsforareduction (m theirown,are certainly factorsthatIm ay considerwhen resentencing

him.See cenerallv Pepperv.United States,562 U.S.476,504-05 (2011).Likewise,although
Hairston'sj2255istime-barred,theequity ofhisargumentisnotlostonme.Forthosereasons,I
willreconsiderthesentenceim posedonFebruary 12,andinsteadsentenceHairstontotimeserved.

                                                157.

       Forthereasonsstated,lgrantthegovernm ent'sm otion to dismissand dism issthem otion

to vacate,setaside,or correctsentence. Hism otion forreconsideration is granted,and 1will

reducehissentencetotim eserved.Basedupon my findingthatHairston hasnotm adetherequisite

substantialshowing ofa dezlialofa constitm ionalrightasrequired by 28 U.S.C.j22534c),a
certificate ofappealability is denied.




3Hairston'sconviction forfelony assaulton a police officerno longerqualifiesasa crim e ofviolence for
purposesofU.S.S.G.j4BI.I.SeeUnitedSttesv.Carthorne,726F.3d503(4th Cir.2013).
4Hairston pointsoutthatparagraph 40, denoted asapredicate in hisPSR,isforam isdem eanorconviction.
Thecareeroffenderenhancementrequirestwovïjoïfelony convictions.
5Hairston allegesthathehasserved 153m onthsofhissentence.Healso allegesthat,atpresent,theBureau
ofPrisons calculates hisrelease date as January 8,2020.A sentence oftime served would functionally
reduce hissentence by only riine additionalm onths.

                                                -   5-
      Theclerk isdirected to forward acopy oftllisM em orandum Opinion and accom panying

Ordertoa1lcotmselofrecord.

      ENTERED thi       - day ofM arch,2019.


                                         e:.r
                                            :y
                                             .r          .       '            .
                                                             t

                                        SE 1OR UN ITED STA TES DISTRICT JUDGE




                                           -   6-
